Citation Nr: 0915269	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  08-01 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to restoration of a 100 percent rating for 
service-connected osteomyelitis, lumbosacral spine with 
partial lumbarization of S1, from 100 percent to 40 percent, 
effective December 1, 2006.  

2.  Entitlement to an increased rating for service-connected 
osteomyelitis, lumbosacral spine with partial lumbarization 
of S1, evaluated as 40 percent disabling.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected residuals, osteomyelitis, left 
sacroiliac joint.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected left lower extremity 
radiculopathy.  


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran served on active duty from November 2000 to April 
2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 decision by the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  The RO's August 2006 RO rating decision, which reduced 
the Veteran's rating for his service-connected osteomyelitis, 
lumbosacral spine with partial lumbarization of S1, from 100 
percent to 40 percent, effective December 1, 2006, did not 
consider required regulatory provisions and denied the 
Veteran due process.  

2.  The Veteran's service-connected residuals, osteomyelitis, 
left sacroiliac joint, are shown to be productive of 
ankylosis of the left sacroiliac joint, and left hip 
abduction to 10 degrees, but not ankylosis of the left thigh, 
limitation of left thigh flexion to 20 degrees, or a malunion 
of the left femur with marked knee or hip disability.  

3.  The Veteran's service-connected left lower extremity 
radiculopathy is shown to be productive of some decreased 
left lower extremity sensation, and reflexes, but not 
moderate incomplete paralysis of the anterior crural nerve 
(femoral).  


CONCLUSIONS OF LAW

1.  The RO's August 2006 RO rating decision, which reduced 
the Veteran's rating for his service-connected osteomyelitis, 
lumbosacral spine with partial lumbarization of S1, from 100 
percent to 40 percent, is void ab initio, and the criteria 
for restoration of the 100 percent rating for this condition 
are met.  38 C.F.R. §§ 3.105, 3.344 (2008).  

2.  The claim of entitlement to an increased rating for 
service-connected osteomyelitis, lumbosacral spine with 
partial lumbarization of S1, evaluated as 40 percent 
disabling, is moot.  38 U.S.C.A. § 1155 (West 2002), 
38 C.F.R. § 4.71a (2008).    

3.  The schedular criteria for the assignment of an initial 
rating of 20 percent, and no more, for service-connected 
residuals, osteomyelitis, left sacroiliac joint, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.7, 4.40. 4.45, 4.71a, Diagnostic Codes 5250, 
5252, 5253, 5255 (2008).  

4.  The schedular criteria for the assignment of an initial 
rating in excess of 10 percent for service-connected left 
lower extremity radiculopathy have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.124a, Diagnostic Codes 8526, 8626, 8726 (2008).  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In January 2005, the RO granted service connection for 
residuals of osteomyelitis, lumbosacral spine with partial 
lumbarization of S1 (hereinafter "low back disability"), 
evaluated as 100 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5000, with an effective date for service 
connection (and the 100 percent rating) of April 22, 2004.  
There was no appeal, and the RO's decision became final.  See 
38 U.S.C.A. § 7105(c) (West 2002).  

In June 2006, the RO notified the Veteran that the medical 
evidence indicated that his low back disability had improved, 
and that it proposed to reduce his rating to 50 percent.  An 
associated May 2006 "proposed rating decision" essentially 
stated that the basis for the proposed reduction was that his 
most recent VA examination report indicated that he no longer 
had any active osteomyelitis, and that his symptoms warranted 
no more than a 50 percent rating.  

In August 2006, the RO reduced the Veteran's rating to 40 
percent under 38 C.F.R. § 4.71a, DC 5237, with an effective 
date of December 1, 2006.  The Veteran has appealed.  

Given the foregoing, the issue is whether the reduction in 
the disability rating from 100 percent to 40 percent, 
effective December 1, 2006, was legally proper.  

Service connection for the Veteran's low back disability was 
granted effective April 2004, and a 100 percent rating was in 
effect as of that date.  Thus, at the time of the RO's August 
2006 rating decision, the Veteran's 100 percent rating had 
not been in effect for more than 5 years.  

The provisions of paragraphs § 3.344 (a) and (b) apply to 
ratings which have continued for long periods at the same 
level (5 years or more).  They do not apply to disabilities 
which have not become stabilized and are likely to improve. 
Reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant reduction in rating.  See 38 
C.F.R. § 3.344(c) (2008).  The United States Court of Appeals 
for Veterans Claims (Court) stated in Lehman v. Derwinski, 1 
Vet. App. 339 (1991) that use of parentheses suggests that 
the five year time frame is merely a guideline, not a 
mandate; and that the regulation is devoid of any language 
which could be construed as intended to establish an 
inflexible mandatory minimum time period.  

Although the regulatory requirements under 38 C.F.R. § 
3.344(a) and (b) apply only to reductions of ratings that 
have continued for long periods at the same level, the Court 
has held that several general regulations are applicable to 
all rating reduction cases, regardless of whether the rating 
at issue has been in effect for five or more years.  The 
Court has stated that certain regulations "impose a clear 
requirement that VA rating reductions, as with all VA rating 
decisions, be based upon review of the entire history of the 
veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 
(referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  

The Brown case articulated three questions that must be 
addressed in determining whether a rating reduction was 
warranted by the evidence.  First, a rating reduction case 
requires ascertaining "whether the evidence reflects an 
actual change in the disability."  Second, it must be 
determined whether the examination reports reflecting such 
change were based upon thorough examinations."  Third, it 
must be determined whether the improvement actually reflects 
an improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  Brown, 5 Vet. App. at 
421.  

As an initial matter, it does not appear that the procedural 
safeguards have been met.  Specifically, when a reduction in 
evaluation is considered warranted, a rating proposing 
severance will be prepared setting forth all material facts 
and reasons.  38 C.F.R. § 3.105(e). 

In this case, the RO's June 2006 notification to the Veteran 
of the proposed reduction, and the accompanying May 2006 
"proposed rating decision," both indicated that the 
Veteran's rating for his low back disability was to be 
reduced to 50 percent.  This would appear to indicate an 
intention to continue evaluating the Veteran's low back 
disability under DC 5000, which provides for evaluation of 50 
percent.  However, in August 2006, the RO apparently 
determined that application of DC 5237 was proper, because 
osteomyelitis was no longer present.  DC 5237 does not 
provide for a 50 percent rating, and the RO reduced the 
Veteran's rating to 40 percent under DC 5237.  It therefore 
does not appear that the RO's notice to the Veteran, which 
erroneously indicated that his rating was to be reduced to 50 
percent, was in accordance with 38 C.F.R. § 3.105(e).  

In addition, a review of the RO's August 2006 decision, the 
statement of the case (SOC) dated in November 2007, and the 
supplemental statements of the case (SSOC's), dated in March, 
June, and October of 2008, shows that the RO appears to have 
essentially analyzed the issue of reduction of the 100 
percent rating just as it would a claim for an increased 
rating.  Specifically, the August 2006 decision, the SOC, and 
the SSOC's phrased the issue solely as one of an 
"evaluation," the RO's analysis only discussed the criteria 
at DC 5237, and the RO failed to include or discuss the 
provisions of 38 C.F.R. § 3.344.  

Furthermore, although the RO noted that active osteomyelitis 
was no longer present, its analysis did not otherwise discuss 
the issue of whether there was "an actual improvement in the 
Veteran's ability to function under the ordinary conditions 
of life and work."  Brown.  In this regard, the Board notes 
that the medical evidence indicates that the Veteran is 
confined to a wheelchair, and that in March 2008, the RO 
granted a total disability rating for compensation purposes 
based on individual unemployability (TDIU), based, in 
significant part, on his low back disability symptoms.  In 
November 2008 the RO assigned an effective date for TDIU of 
December 1, 2006 (i.e., the same effective date assigned for 
the 40 percent rating).  

In summary, it does not appear that the RO's analysis was in 
compliance with 38 C.F.R. § 3.344.  

The Court has stated that both decisions by the RO and by the 
Board that do not apply the provisions of 38 C.F.R. § 3.344, 
when applicable, are void ab initio (i.e., at their 
inception).  Lehman v. Derwinski, 1 Vet. App. 339 (1991); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991); Dofflemyer v. 
Derwinski, 2 Vet. App. 277 (1992); and Brown v. Brown, 5 Vet. 
App. 413 (1993); see also Hayes v. Brown, 9 Vet. App. 67, 73 
(1996) (where VA reduces the appellant's rating without 
observing applicable laws and regulations the rating is void 
ab initio and the Court will set aside the decision).  

Since the rating decision that accomplished the reduction of 
the 100 percent evaluation for the Veteran's service-
connected low back disability did not properly apply the 
provisions of 38 C.F.R. §§ 3.105 and 3.344, the reduction is 
void.  The appropriate remedy in this case is a restoration 
of the 100 percent evaluation effective on the date of the 
reduction.  See Hayes, 9 Vet. App. at 73 (improper reduction 
reinstated effective date of reduction).  

The Board finds that the Veteran's 100 percent evaluation was 
improperly reduced, that the reduction of the evaluation is 
void ab initio, and that the 100 percent evaluation for the 
Veteran's low back disability should be restored.  
Accordingly, the Board finds that restoration of the 100 
percent evaluation for the Veteran's low back disability, 
effective December 1, 2006, is warranted.  

A claim stemming from a rating reduction action is a claim 
for restoration of the prior rating and, typically, does not 
also contemplate a claim for an increased rating.  Peyton v. 
Derwinski, 1 Vet. App. 292 (1991); Dofflemyer v. Derwinski, 2 
Vet. App. 277, 280 (1992).  In this case, in its August 2006 
rating decision, the RO reduced the Veteran's rating for his 
low back disability from 100 percent to 40 percent.  In that 
decision, the RO also granted service connection for 
residuals, osteomyelitis, left sacroiliac joint, evaluated as 
10 percent disabling, and granted service connection for left 
lower extremity radiculopathy, evaluated as 10 percent 
disabling.  

In February 2007, the Veteran's notice of disagreement was 
received, in which the Veteran stated inter alia, "I am 
requesting an appeal to the decision to reduce my disability 
benefits from 100% to 50%, effective December 1st, 2006.  

In an extremely broad interpretation of the Veteran's notice 
of disagreement, the RO essentially construed the issues to 
include entitlement to an increased rating for service-
connected osteomyelitis, lumbosacral spine with partial 
lumbarization of S1, evaluated as 40 percent disabling, 
entitlement to an initial evaluation in excess of 10 percent 
for service-connected residuals, osteomyelitis, left 
sacroiliac joint, and entitlement to an initial evaluation in 
excess of 10 percent for service-connected left lower 
extremity radiculopathy.  

With regard to the issue of entitlement to an increased 
rating for service-connected osteomyelitis, lumbosacral spine 
with partial lumbarization of S1, evaluated as 40 percent 
disabling, the Board has granted the claim for restoration of 
a 100 percent rating for this disability.  The result of the 
Board's decision is that the Veteran's low back disability is 
evaluated as 100 percent disabling as of the date of service 
connection, i.e., April 22, 2004.  In summary, the issue of 
entitlement to an increased rating for the Veteran's low back 
disability, evaluated as 40 percent disabling, has been 
rendered moot by the Board's decision because the Veteran is 
receiving the maximum benefit provided for by law for his 
service-connected low back disability.  Therefore, this issue 
must be dismissed as moot.  

The Veteran asserts that he is entitled to increased initial 
ratings for service-connected residuals, osteomyelitis, left 
sacroiliac joint, and left lower extremity radiculopathy.   

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2008).  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue. All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2008).  

By way of history, see 38 C.F.R. § 4.1, the Veteran's service 
treatment reports show that he received anthrax vaccinations 
in 2003, and that he subsequently developed MSRA septicemia.  
He was diagnosed with osteomyelitis of the left sacroiliac 
joint in the L4-S1 area.  

In August 2006, the RO granted service connection for 
residuals, osteomyelitis, left sacroiliac joint, evaluated as 
10 percent disabling, with an effective date for service 
connection (and the 10 percent rating) of December 1, 2006, 
and granted service connection for left lower extremity 
radiculopathy, evaluated as 10 percent disabling, with an 
effective date for service connection (and the 10 percent 
rating) of March 29, 2006.  

The Veteran is appealing the original assignments of 
disability evaluations following awards of service 
connection.  In such cases, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

A VA joints examination report, dated in March 2006, shows 
that on examination, the left hip had flexion to 100 degrees, 
with 35 degrees of abduction.  An associated X-ray of the 
hips contains an impression noting a broad band of sclerotic 
change in the area of the left sacroiliac joint, intact hip 
joints, without evidence of fracture, dislocation, or 
degenerative disease.  The diagnosis note osteomyelitis, left 
sacroiliac joint, L4-L5 and S1 in the past, with left 
sacroiliac joint pain.  

A VA spine examination report, dated in March 2008, shows 
that the Veteran complained of symptoms that included left 
lower extremity numbness from the left mid-calf up, and that 
there were no flare-ups.  Motor strength was 4/5 in all 
muscle groups of the left lower extremity, and intact 
elsewhere.  Reflexes were 1+ in the left lower extremity.  A 
magnetic resonance imaging (MRI) was noted to show 
unremarkable hip joints.  

A VA joints examination report, dated in March 2008, shows 
that the Veteran complained of symptoms that included left 
buttock and groin pain.  It was noted that he used a 
wheelchair and a TENS (transcutaneous electrical nerve 
stimulation) unit. An X-ray was noted to show no hip joint 
pathology, and ankylosis of the left sacroiliac joint.  On 
examination, he had flexion from 0 to 45 degrees, and 
extension to "neutral."  Abduction was 0 to 10 degrees.  
Adduction was to neutral.  External rotation (ER) and 
internal rotation (IR) were to 5 degrees.  The diagnosis 
noted "no joint involvement of the left hip."  

VA progress notes, dated between March 2006 and 2007, show 
treatment for pain that included steroid injections, and 
contain a number of notations of osteomyelitis of the left 
pelvic region, specifically at the psoas group of muscles.  
An October 2006 EMG report contains an impression noting a 
normal exam, and no electrodiagnostic evidence of left lower 
extremity peripheral neuropathy, or a left lower extremity 
radiculopathy or plexopathy.  An October 2006 VA MRI study 
contains an impression noting unremarkable hip joints.  A 
December  2006 report notes that the Veteran moved all 
extremities well with a full active range of motion, and that 
he was barely able to stand on his left lower extremity.  
Reports, dated in February and May of 2007, note that a MRI 
study for the pelvis indicated results consistent with bone 
marrow edema, and that an acute infectious or inflammatory 
process could not be ruled out, and that the hip joints were 
unremarkable.  On examination, the Veteran had an antalgic 
gait favoring the left leg.  He was very unsteady and 
guarding.  He walked on heels and toes, but with some 
difficulty on the left.  There was severe tightness in all 
movements around the left hip.  There was no muscle atrophy.  
Left hip strength was 4/5.  Sensory examination was normal to 
light touch except there was a sharp decrease in the anterior 
thigh and subjective decrease in the groin up to mid-shin on 
the left.  Strength of adductors, and hamstrings, was 2/4.  
Any movement of the left hip elicited sharp pain.  An EMG/NCS 
(electomyogram/nerve conduction study) was noted to be 
normal.  It was noted that he used a cane for household 
mobility and short distances.  

The claims files include documentation from the Social 
Security Administration (SSA), which indicates that the 
Veteran reopened his claim for disability benefits in June 
2007, and that he asserted that he could not work as of April 
2004 due to lumbar spine impairment, severe back pain, and a 
hip injury.  It appears that the SSA's medical records were 
essentially duplicative of VA medical records.  The Veteran 
has indicated that he is receiving SSA disability benefits.  
See VA Form 9, received in January 2008.  

The Board will first analyze the claim for an initial 
evaluation in excess of 10 percent for the Veteran's service-
connected residuals, osteomyelitis, left sacroiliac joint.  

Under 38 C.F.R. § 4.71a, DC 5253, Thigh, impairment of, 
limitation of abduction of, motion lost beyond 10 degrees, 
warrants a 20 percent evaluation.  

The standard range of motion for the hip is flexion to 125 
degrees and extension to 0 degrees, and abduction from 0 
degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II.  

The Board finds that the criteria for a 20 percent rating 
under DC 5253 have been met.  The March 2008 VA examination 
report shows that the Veteran had abduction to 10 degrees.  
Accordingly, the evidence is at least in equipoise, and 
affording the Veteran the benefit of all doubt, a 20 percent 
rating is warranted.  See DC 5253.  

A rating in excess of 20 percent is not warranted.  

Under 38 C.F.R. § 4.71a, DC 5250, Hip, ankylosis of: 
Favorable, in flexion at an angle between 20 and 40 degrees 
with slight adduction or abduction, warrants assignment of a 
60 percent evaluation.  

Under 38 C.F.R. § 4.71a, DC 5252, limitation of flexion of 
the thigh to 20 degrees warrants a 30 percent rating.  

Under DC 5255, a 30 percent evaluation is warranted for: 
Femur, impairment of: Malunion of: with marked knee or hip 
disability.  

In this case, the Veteran is shown to have ankylosis of the 
left sacroiliac joint.  However, there are no findings to 
show that the left hip is ankylosed, that the left thigh has 
a limitation of flexion to 20 degrees, or that there is a 
malunion of the left femur with marked knee or hip 
disability.  In this regard, a VA MRI study for the pelvis 
was noted to show that the hip joints were unremarkable, and 
the March 2008 VA joints examination report contains a 
diagnosis noting "no joint involvement of the left hip."  
Accordingly, the criteria for a rating in excess of 20 
percent under DC's 5250, 5252, and 5255 have not been met.  

The Board further finds that while 38 C.F.R. §§ 4.40 and 4.45 
are for application here, there is insufficient objective 
evidence of pathology, disuse atrophy, incoordination on use, 
weakness, or painful motion such that a rating in excess of 
20 percent is warranted under these regulations.  See Deluca 
v. Brown, 8 Vet. App. 202 (1995); see also VAGCOPPREC 9-98, 
63 Fed. Reg. 56704 (1998).  That is, while the Veteran's left 
hip is symptomatic of pain, there is no clinical indication 
that his symptoms result in any additional functional 
limitation to a degree that would support a rating in excess 
of 20 percent.  In this regard, he is shown to have no less 
than 4/5 strength in his left hip, with no findings of left 
hip atrophy.  X-ray and MRI studies show ankylosis of the 
left sacroiliac joint, but do not show left hip joint 
pathology.  The March 2008 VA examination report further 
notes that there was no additional limitations following 
repetitive use other than increased pain, and no effect on 
incoordination, fatigue, weakness, or lack of endurance on 
left hip function.  In summary, the findings (or lack 
thereof) as to ranges of motion, strength, atrophy, and 
neurological functioning for the service-connected disability 
do not, in the Board's judgment, show that the Veteran has 
functional loss due to pain to warrant a rating in excess of 
20 percent.  Accordingly, a rating in excess of 20 percent is 
not warranted, even with consideration of the Veteran's pain 
symptoms.  

With regard to the issue of entitlement to an initial 
evaluation in excess of 10 percent for service-connected left 
lower extremity radiculopathy, the RO has evaluated the 
Veteran's disability under 38 C.F.R. § 4.124a, DC 8726 
(neuralgia of the anterior crural nerve [femoral]).  

The criteria for evaluating the severity or impairment of the 
anterior crural nerve (femoral) is set forth under Diagnostic 
Codes 8526, 8626, and 8726.  Under DC 8526, a 10 percent 
rating is warranted for mild incomplete paralysis of the 
anterior crural nerve (femoral).  A 20 percent rating 
requires moderate incomplete paralysis.  Diagnostic Codes 
8626 and 8726 address the criteria for evaluating neuritis 
and neuralgia of the anterior crural nerve (femoral), 
respectively.  The criteria are consistent with the criteria 
for evaluating degrees of paralysis as set forth above.  38 
C.F.R. § 4.124a, DCs 8526, 8626, 8726 (2008).  

A note in the Rating Schedule pertaining to "Diseases of the 
Peripheral Nerves" provides that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
which is substantially less than that which results from 
complete paralysis of these nerve groups, whether the loss is 
due to the varied level of the nerve lesion or to partial 
nerve regeneration.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a, DC's 8510 through 8540 (2008).  

After a review of the evidence, the Board finds that the 
Veteran's condition is not manifested by moderate incomplete 
paralysis such that a higher initial evaluation is warranted 
under DC 8526.  The March 2008 VA spine examination report 
shows that the Veteran complained of symptoms that included 
left lower extremity numbness from the left mid-calf upward, 
and that there were no flare-ups.  Motor strength was 4/5 in 
all muscle groups of the left lower extremity, and intact 
elsewhere.  Reflexes were 1+ in the left lower extremity.  
His EMG/NCS was normal.  In summary, while he does have some 
decreased left lower extremity strength, sensation, and 
reflexes, the findings as to strength, motion, and sensation 
are insufficient to show that the Veteran's disability is 
productive of moderate incomplete paralysis of the anterior 
crural nerve (femoral).  Based on the foregoing, the Board 
finds that overall, the evidence does not show that the 
Veteran's left lower extremity radiculopathy is manifested by 
symptomatology that more nearly approximates the criteria for 
an evaluation of 20 percent under DC 8526, and that the 
preponderance of the evidence is against a higher initial 
evaluation.  

The Board also concludes that the evidence does not 
demonstrate that the Veteran's condition is manifested by 
moderate incomplete neuritis, or neuralgia, such that a 
higher initial evaluation is warranted under DC's 8626 or 
8726.  Specifically, given the aforementioned medical 
evidence, to include the findings (or lack thereof) as to 
muscle atrophy, strength, sensation, and limitation of range 
of motion, the Board finds that it is not shown that the 
Veteran's left lower extremity radiculopathy is manifested by 
moderate incomplete neuritis, or neuralgia, of the anterior 
crural nerve (femoral) as contemplated by these diagnostic 
codes.  Accordingly, the criteria for an initial evaluation 
in excess of 10 percent have not been met under DCs 8626 or 
DC 8726.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for an initial evaluation in excess of 10 percent for left 
lower extremity radiculopathy.  

In reaching these decisions, to the extent that the claims 
have been denied, the Board has considered the doctrine of 
reasonable doubt, however, as is stated above, the 
preponderance of the evidence is against the appellant's 
claims, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in November 2004, and April 2007.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  To the extent that the Board has fully granted the 
Veteran's claim for restoration of the 100 percent rating for 
his low back disability, and dismissed the claim for an 
increased rating for the low back (i.e., for the period of 
time it had been rated as 40 percent disabling) as moot, the 
Board finds that a detailed discussion of the VCAA is 
unnecessary.  Any potential failure of VA in fulfilling its 
duties to notify and assist the Veteran is essentially 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  

The Court further redefined the requirements of the VCAA to 
include notice that a disability rating and an effective date 
for award of benefits would be assigned if service connection 
is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  With regard to the claims for increased initial 
ratings, no further notice is needed as to any disability 
rating or effective date matters.  To the extent that these 
claims have been denied, any questions as to the disability 
rating or the appropriate effective date to be assigned are 
moot.  To the extent that one of these claims has been 
granted, any error in the failure to provide notice involving 
the downstream elements of rating and effective date is 
harmless at this time, and can be corrected by the RO 
following the Board's decision.  Id.  Therefore, VA's duty to 
notify the appellant has been satisfied, and no prejudice to 
the Veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

The Court Dingess Court also stated the following:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service connection 
claim has been more than substantiated, 
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice was 
intended to serve has been fulfilled.

Id. at 491.

The Court stated that once a claim for service connection has 
been substantiated, the filing of a notice of disagreement 
with the RO's decision does not trigger additional § 5103(a) 
notice.  Id. at 493.  While the Veteran has not claimed that 
VA has not complied with the notice requirements of the VCAA, 
§ 5103(a) and § 3.159(b)(1) are no longer applicable in the 
instant case.  Service connection was granted in August 2006, 
disability ratings were assigned, and effective dates were 
established.  Therefore the Veteran's claims were 
substantiated as of August 2006.  Any error in failing to 
provide §5103(a) notice could not be prejudicial to the 
Veteran because the purpose of §5103(a) notice is to provide 
notice of what is required for the veteran to substantiate 
his claim, and here, his claim has been substantiated.  See 
id. (holding that the Board does not commit prejudicial error 
in concluding that a VCAA-notice letter complied with § 
5103(a) and § 3.159(b), where a claim for service connection 
has been substantiated, because such notice is not required).

The Court also found that once a claim for service connection 
is substantiated VA's statutory duties are specified under § 
5104 and § 7105, and applicable regulatory duties are found 
at 38 C.F.R. § 3.103.  Id.

VA satisfied these duties by issuance of complying rating 
decision in August 2006, the November 2007 statement of the 
case, and the supplemental statements of the case, dated in 
March, June, and October of 2008.  The Veteran was afforded 
the opportunity for a hearing, but did not request one.  

The Board has considered the recent decision of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In May 2008, the 
Veteran was sent a notice of the criteria for increased 
ratings, and the notice specifically mentioned Vazquez-
Flores.  However, and in any event, Vazquez- Flores pertains 
to the requirements of 38 U.S.C.A. § 5103(a) for increased 
evaluation claims other than those based on initial 
evaluations.  Here, the claims involve initial evaluations, 
and as previously noted, the Court in Dingess held that in 
such cases section 5103(a) notice is not required, because 
the purpose that the notice was intended to serve has been 
fulfilled.  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran's VA and non-VA medical records have been 
obtained, as well as Social Security Administration records.  
The Veteran has been afforded examinations.  The appellant 
and his representative have not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this appeal, and have not argued that 
any error or deficiency in the accomplishment of the duty to 
assist has prejudiced him in the adjudication of her appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  The Board 
therefore finds that no prejudice to the Veteran will result 
from proceeding with adjudication without additional notice 
or process.  

ORDER

Restoration of the 100 percent disability evaluation for 
service-connected osteomyelitis, lumbosacral spine with 
partial lumbarization of S1, is granted.

The claim of entitlement to an increased rating for service-
connected osteomyelitis, lumbosacral spine with partial 
lumbarization of S1, evaluated as 40 percent disabling, is 
moot, and is dismissed. 

An initial evaluation of 20 percent, and no more, for 
service-connected residuals, osteomyelitis, left sacroiliac 
joint, is granted, subject to the laws and regulations 
governing the award of monetary benefits.

An initial evaluation in excess of 10 percent for service-
connected left lower extremity radiculopathy is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


